Montgomery, J.
The bill in this case is filed to enforce the specific performance of a contract-for the exchange of a farm in Allegan county for a house and lot in the city of Grand Rapids. Deeds were executed and deposited in escrow, and the conditions upon which they were deposited have been performed by the complainant, and the relations of the parties so changed that equity requires the enforcement of the contract, unless the reasons urged by the defendants shall be allowed to prevail. See 6 Am. & Eng. Enc. Law, 867, 870.
The defendants set up in their answer that, in the preliminary negotiations leading up to the contract, the complainant was guilty of fraud, the claim being that com*164plainant misrepresented the amount of tillable land on the farm. No good purpose would be served by setting-out the testimony at length. A thorough examination of the record convinces us that the misrepresentations are not established by a preponderance of the evidence. The circuit judge, who had the advantage of seeing the witnesses and noting their appearance on the stand, reached this conclusion, and we think it fully justified.
We are asked to decree an accounting for the rental value of the premises occupied by the defendants, but the decree below contained no such provision, and complainant has not appealed.
The decree will be affirmed, with costs.
The other Justices concurred.